Order, Supreme Court, Bronx County (Bertram Katz, J.), entered August 31, 1998, which, in an action for personal injuries sustained in a chain-reaction, rear-end motor vehicle accident, insofar as appealed from, denied defendants-appellants’ respective motions for summary judgment dismissing the complaint and any cross claims as against them, unanimously modified, on the law, to the extent of granting defendant-appellant Tanya Smith’s cross motion for summary judgment dismissing the complaint as against her, and otherwise affirmed, without costs. The Clerk is directed to enter judgment in favor of defendant-appellant Tanya Smith dismissing the complaint as against her.
With the exception of appellant Smith, summary judgment in appellants’ favor is precluded by issues of fact, including whether the two tractor-trailers that were ahead of plaintiff had stopped suddenly, precipitating events that resulted in plaintiff’s injuries (cf., Bendik v Dybowski, 227 AD2d 228; see, Lumley v General Mills, 240 AD2d 201). As for Smith, we find that there are no triable issues of fact as to whether she was facing an emergency situation and whether she acted reasonably in that context, and modify accordingly. Concur — Sullivan, J. P., Rosenberger, Tom, Saxe and Buckley, JJ.